Citation Nr: 1401903	
Decision Date: 01/14/14    Archive Date: 01/31/14

DOCKET NO.  07-28 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for right humerus fracture, status post open reduction internal fixation (ORIF).

2.  Entitlement to an initial compensable evaluation for residual scar, status post ORIF.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Kessel, Counsel



INTRODUCTION

The Veteran had active military service from September 2002 to September 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburg, Pennsylvania.

In March 2011, the Board denied entitlement to service connection for depression.  At that time, the Board also remanded the two remaining claims for additional development and consideration.


FINDINGS OF FACT

1.  Since the award of service connection, the Veteran's right humerus fracture, status post ORIF, has been manifested by right arm pain with painful motion, weakness, fatigue, lack of endurance, and lack of coordination.  Impairment of the humerus, or functional loss equating to limitation of flexion of the right elbow to 90 degrees or limitation of extension to 75 degrees has not been shown.

2.  Since the award of service connection, the Veteran's right humerus fracture, status post ORIF, has resulted in a residual scar measuring 46 sq. cm. on the right arm.  It has not been shown that the scar is deep in nature or unstable, causes limitation of motion, or is painful on examination.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for service-connected right humerus fracture, status post ORIF, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 3.655, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5202, 5206, 5207 (2013).

2.  The criteria for an initial compensable rating for service-connected residual scar, status post ORIF, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 3.655, 4.3, 4.7 (2013); 38 C.F.R. § 4.118, Diagnostic Codes 7800, 7801, 7802, 7803, 7804, 7805 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2013).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The Board finds that all notification action needed to make a decision as to the claims on appeal has been accomplished.  Through a December 2006 notice letter, the RO notified the Veteran of the information and evidence needed to substantiate his underlying claims of service connection.  The letter provided the Veteran with the general criteria for assigning disability ratings and effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  The Board also finds that the December 2006 notice letter satisfies the statutory and regulatory requirement that VA notify a claimant which evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In that letter, the RO notified the Veteran that VA was responsible for obtaining relevant records from any Federal agency and that VA would make reasonable efforts to obtain relevant records not held by a Federal agency, such as from a state, private treatment provider, or an employer.  Additionally, the notice letter asked the Veteran to submit medical evidence, opinions, statements, and treatment records regarding his disabilities.

In any event, as is the case here, once a veteran disagrees with an initial determination, other provisions apply to the remainder of the adjudication process, particularly those pertaining to the issuance of rating decisions and statements of the case.  See 38 U.S.C.A. §§ 5104(a), 7105(d) (West 2002); 38 C.F.R. §§ 3.103(b)(1), 19.29 (2013); Dingess, 19 Vet. App. at 490-91; see also Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007).  Consequently, further VCAA notification is not necessary.

There is no indication that any additional action is needed to comply with the duty to assist in connection with the issues on appeal.  The Veteran's service treatment records have been obtained and associated with the claims file, as have treatment records from the VA Medical Center (VAMC) in Pittsburgh, Pennsylvania.  More recent VA treatment records were obtained pursuant to the Board's March 2011 remand.  The Veteran has not otherwise alleged that there are any outstanding medical records probative of his claims on appeal that need to be obtained.  Additionally, in December 2006, the Veteran was provided a VA examination in connection with his claims, the report of which is of record.  The examination report contains sufficient evidence by which to evaluate the Veteran's disabilities in the context of the rating criteria, at least for the time period to which it pertains.

In the March 2011 remand, the Board requested that the Veteran be scheduled for appropriate VA examinations to evaluate the current level of severity of his two disabilities.  This was so because the evidence indicated that the disabilities may have worsened and several years had passed since the previous examination.  Later in March 2011, the Veteran was scheduled for two VA examinations concerning his right humerus fracture and residual scar.  Although the record reflects that the Veteran has had multiple mailing addresses, it appears that notification of the examination was mailed to the correct address as the address listed by the Pittsburgh VAMC is the Veteran's current address.  Moreover, the examination request notes that the Veteran was contacted by telephone in scheduling the examination.  The Veteran failed to report to the scheduled examination, and he has not indicated that he did not receive notification of the examination or that he had good cause for failing to report.

In March 2012, VA sent the Veteran a letter asking him if he would report to a rescheduled examination.  Later that month, he contacted VA personnel and informed them that he would not be able to make any appointments due to work.  The Veteran requested that a decision be made on the evidence of record.  "The duty to assist is not always a one-way street."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Here, the Veteran indicated that his disabilities may be more severe than previously shown and, in response, the Board remanded the claims to schedule new VA examinations.  However, in failing to report to the scheduled examinations and refraining from rescheduling them, VA's assistance has been frustrated.  The claims shall be rated on the evidence of record.  See 38 C.F.R. § 3.655 (2013).  Thus, VA's duty to assist has been met to the extent possible.

Furthermore, although there was not strict compliance with the Board's March 2011 remand in view of the absence of VA examinations, there was substantial compliance with the remand directives given the circumstances.  See, e.g., D'Aries v. Peake, 22 Vet. App. 97, 104-06 (2008) (holding that not strict, but substantial compliance with the terms of a Board's engagement letter is required) (citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (substantial compliance as applied to remand instructions).)  Thus, further remand is not necessary.

II. Analysis

Disability evaluations are determined by comparing a veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2013).

The veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1 (2011); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where, as here, the question for consideration is the propriety of the initial evaluation assigned, consideration of the medical evidence since the effective date of the award of service connection and consideration of the appropriateness of a staged rating are required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The Veteran's service treatment records show that, in September 2004, he suffered a comminuted fracture of the right humerus while playing baseball during service.  He underwent an ORIF of the right humerus.  During his June 2006 separation examination, the Veteran complained of constant, severe right humerus and elbow pain, with numbness and loss of extension and flexion of the right arm following surgery.  

In December 2006, the Veteran underwent VA examination in connection with the claims.  The examiner reviewed the claims file, interviewed the Veteran and conducted a physical examination.  The Veteran was right hand dominant.  A history of a September 2004 right humerus fracture with ORIF was noted.  The Veteran reported that he continued to experience right humerus and elbow pain, which was treated with medication.  Cold weather and activity, including lifting, increased the pain.  The Veteran also reported experiencing numbness in the right arm.  Examination revealed pain on palpation of the medial and lateral aspect of the elbow and posterior aspect.  Flexion of the right elbow was to 145 degrees, pronation was to 80 degrees, and supination was to 85 degrees.  The motion was painful and repetitive motion resulted in pain, weakness, fatigue, lack of endurance, and lack of coordination, but no further decrease in degrees of range of motion according to the examiner.  There was lack of sensation in the 5th finger.

Additionally, there was a residual surgical scar measuring 23 centimeters (cm.) by 2 cm. at its widest point.  There was no pain on deep palpation of the scar.  X-rays showed a metal plate and screws across the distal and mid right humerus without any fracture line suggesting bony union.  Proximal and distal joints, and visualized bones were normal.  There was a healed right humeral fracture.  The examiner provided a diagnosis of a resolved fracture of the right humerus, which was a radiographically healed right humeral fracture.  The examiner also provided a diagnosis of right elbow pain by Veteran report only, with associated numbness of the anterior portion of the thumb and lateral aspect of the 5th finger.  There was no radiographic evidence to support a diagnosis according to the examiner.

Treatment records from the Pittsburgh VAMC reflect complaints of right arm and shoulder pain in 2008 and 2009.  The Veteran had full range of motion of the right arm, but motion was painful.  A large scar was noted on the right arm.  He was prescribed pain medication for the arm pain.

In June 2007 and August 2007 statements, the Veteran reported that he had constant pain in his right arm and he attributed the pain to the plate and screws in his arm.  He indicated that his arm hurt when completing daily activities.  The Veteran also reported that the scar on the right arm was very tender and he did have pain in the scar.  He stated that when anyone presses the scar it is very tender and sore.  The Veteran believed that the scar was disfiguring even if it was not above the shoulder.

Although the Veteran had one injury in the right humerus fracture, it resulted in manifestations of orthopedic problems, neurologic problems and a surgical scar.  Under the anti-pyramiding provision of 38 C.F.R. § 4.14 (2013), the evaluation of the "same disability" or the "same manifestation" under various diagnoses is to be avoided.  The United States Court of Appeals for Veterans Claims held, in Esteban v. Brown, 6 Vet. App. 259 (1994), that for purposes of determining whether the appellant is entitled to separate ratings for different problems or residuals of an injury, such that separate evaluations do not violate the prohibition against pyramiding, the critical element is that none of the symptomatology for any one of the conditions is duplicative of, or overlapping with, the symptomatology of the other conditions.  Thus, separate ratings are warranted in the Veteran's case.  Notably, service connection was separately awarded for ulnar nerve irritation with an assigned 10 percent rating.  The Veteran did not appeal this rating; thus, the Board will not further discuss the neurologic manifestations.

As to the orthopedic manifestation of the right humerus fracture, the RO evaluated the disability under hyphenated Diagnostic Code 5202-5206.  Diagnostic Code 5202 pertains to "other impairment of the humerus."  Under that diagnostic code, a 20 percent rating is warranted for moderate malunion of the "major" humerus and a 30 percent rating is warranted for marked malunion.  A 20 percent rating is also warranted for recurrent dislocation of the humerus at the scapulohumeral joint with infrequent episodes, and guarding of movement only at shoulder level.  A 30 percent rating is warranted for recurrent dislocation of the humerus at the scapulohumeral joint with episodes and guarding of all arm movements.  A 50 percent rating is warranted for fibrous union of the humerus.  A 60 percent rating is warranted for nonunion of the humerus (false flail joint).  An 80 percent rating is warranted for loss of head of the humerus (flail shoulder).  38 C.F.R. § 4.71a, Diagnostic Code 5202 (2013).

In consideration of the evidence of record, a higher initial rating is not warranted under Diagnostic Code 5202.  X-rays from the December 2006 VA examination show that the right humerus fracture was healed.  The examiner provided a diagnosis of a resolved fracture of the right humerus.  The examiner did not indicate that there was any impairment of the humerus equating to malunion, dislocation or nonunion, which would have been expected to be noted if such existed.  The remainder of the evidence does not reflect this type of impairment.  Thus, a higher rating is not warranted.

A higher initial rating is also not warranted under any other diagnostic code pertaining to the shoulder or arm.  The evidence does not reflect that there has been ankylosis of the right shoulder, or impairment of the clavicle or scapula.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5200, 5203.  Additionally, while right shoulder pain has been exhibited, the evidence does not show that the Veteran's range of motion of the right shoulder is limited at shoulder level or below to warrant a higher or separate rating.  There is no indication of limitation of motion in the right shoulder and there are no measurements of range of motion of the right shoulder of record.  Thus, a higher initial rating is not warranted under Diagnostic Code 5201 for limitation of motion of the arm.

Based on the Veteran's statements and the VA examination report, the disability appears to affect the right elbow area moreso than the right shoulder area.  Thus, the RO assigned the 10 percent rating utilizing the rating criteria for limitation of flexion of the forearm.  See 38 C.F.R. § 4.71a, Diagnostic Code 5206.  Under that diagnostic code, when flexion of the "major" forearm is limited to 110 degrees, a noncompensable (zero percent) rating is warranted; when limited to 100 degrees, a 10 percent rating is warranted; when limited to 90 degrees, a 20 percent rating is warranted; when limited to 70 degrees, a 30 percent rating is warranted; when limited to 55 degrees, a 40 percent rating is warranted; and when limited to 45 degrees, a 50 percent rating is warranted.  Id.

Additionally, regarding limitation of extension of the forearm, a 10 percent rating is warranted for extension limited to 45 degrees or 60 degrees; 20 percent when limited to 75 degrees; 30 percent when limited to 90 degrees; 40 percent when limited to 100 degrees; and 50 percent when limited to 110 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5207.  Normal elbow extension and flexion is from zero to 145 degrees.  Normal forearm pronation is from zero to 80 degrees and normal forearm supination is from zero to 85 degrees.  38 C.F.R. § 4.71, Plate I (2013).

Based on the range of motion measurements during the December 2006 VA examination, the Veteran had normal motion in all planes.  There are no other range of motion measurements.  Thus, a higher initial rating is not warranted based on the objective measurements.  The examiner indicated, however, that repetitive motion resulted in pain, weakness, fatigue, lack of endurance, and lack of coordination.  These factors must be considered when evaluating musculoskeletal disabilities.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2013); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  Although the Veteran's right arm has been affected by painful motion and other factors, the examiner also stated that no further decrease in degrees of range of motion occurred due to the factors.  As the evidence does not show that the Veteran's right arm disability has resulted in functional loss equating to limitation of flexion of the right arm to 90 degrees or limitation of extension to 75 degrees, a higher initial rating is not warranted even with consideration of painful motion and other factors.  See Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011) (although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded).  As such, the 10 percent rating initially assigned already contemplates the effects of the Veteran's painful motion and other factors and a higher initial rating is not warranted under Diagnostic Code 5206 or 5207.  

Furthermore, a higher initial rating is also not warranted under any other diagnostic code pertaining to the elbow or forearm.  The evidence does not reflect that the Veteran's right arm disability has resulted in ankylosis of the elbow, limitation of both flexion and extension to 100 degrees and 45 degrees respectively, flail joint of the elbow, nonunion of the radius and ulna, impairment of the ulna, impairment of the radius, or impairment of supination and pronation.  Consequently, a higher initial rating is not warranted under Diagnostic Code 5205, 5208, 5209, 5210, 5211, 5212 or 5213.

Diagnostic Codes 7800 to 7805 contain the criteria for evaluating scars.  During the pendency of the appeal, the rating schedule for evaluating scars was revised and amended.  See 73 Fed. Reg. 54708-12 (Sept. 23, 2008).  The effective date of the revisions is October 23, 2008, and the revised criteria apply to all applications for benefits received by VA on or after that date.  Because the Veteran's claim was received prior to October 23, 2008, the revised criteria are not for application in his case.  The Board notes that the amendment allows for a veteran to request a review of a scar disability under the revised criteria irrespective of whether the veteran's disability has increased since the last review.  Id.  As no such request has been made, the Board will apply the rating criteria in effect at the time of the claim.

Diagnostic Code 7800 applies only to scars on the head, face, or neck; thus, it is not for application in the Veteran's case.  Diagnostic Code 7801 allows for a 10 percent rating, or higher, for scars, other than on the head, face, or neck, that are deep or that cause limited motion, which are an area exceeding 6 square inches (39 sq. cm.) or greater.  A note, following the criteria, defines a deep scar as one associated with underlying soft tissue damage.  Diagnostic Code 7802 provides for a maximum 10 percent rating for scars, other than on the head, face, or neck, that are superficial and that do not cause limited motion with an area of 144 square inches (929 sq. cm.) or greater.  A note, following the criteria, defines a superficial scar as one not associated with underlying soft tissue damage.  Under Diagnostic Code 7803, a maximum 10 percent rating is warranted for unstable superficial scars.  A note, following the criteria, defines an unstable scar as one where, for any reason, there is frequent loss of covering of skin over the scar.  Diagnostic Code 7804 provides for a maximum 10 percent rating for superficial scars that are painful on examination.  Under Diagnostic Code 7805, scars are to be rated on the basis of limitation of function of the affected part.  38 C.F.R. § 4.118 (2008).

First, as to the area covered by the scar, the maximum coverage is 46 sq. cm. according to the December 2006 VA examiner's measurement.  VA treatment providers note a "large" scar, but no other measurements are of record.  Although the requisite area covered is met for a 10 percent rating under Diagnostic Code 7801, the record does not reflect that the scar on the Veteran's right arm is deep, as there is no indication that the scar is associated with underlying soft tissue damage, or that it causes limitation of motion.  Thus, an initial compensable rating is not warranted under Diagnostic Code 7801.  Additionally, a compensable rating is not warranted for the area covered by a superficial scar because the area covered is less than 929 sq. cm.  See 38 C.F.R. § 4.118, Diagnostic Code 7802.  Moreover, the evidence does not reflect that the scar is unstable or causes limitation of function of the affected part.  See 38 C.F.R. § 4.118, Diagnostic Codes 7803, 7805.

Next, the December 2006 VA examiner expressly found that there was no pain on deep palpation of the scar.  This is significant because Diagnostic Code 7804 requires that a scar be painful on examination to warrant a 10 percent rating.  The December 2006 VA examination is the only examination of record addressing whether the scar is painful or not.  Although the Veteran submitted statements indicating that the scar is painful, the Board does not accord those statements evidentiary weight in this regard as the diagnostic code clearly calls for the scar to be painful on examination, which is indicative of a medical determination on the matter.  Therefore, an initial compensable rating is not warranted for the scar under Diagnostic Code 7804.  Furthermore, as noted previously, ratings are assignable for disfiguring scars, but only those that affect the head, face, or neck.  See 38 C.F.R. § 4.118, Diagnostic Code 7800.  While the Veteran has submitted statements indicating that he believes his right arm scar is disfiguring in nature, a compensable rating is not warranted because the scar is on the arm and not the head, face, or neck.

The above determinations are based upon consideration of applicable rating provisions.  It should also be pointed out that there is no showing that the Veteran's right fracture, status post ORIF, or residual scar has reflected so exceptional or unusual a disability picture as to warrant the assignment of any higher evaluation on an extraschedular basis.  See 38 C.F.R. § 3.321(b)(1) (2013).  The symptoms of his disabilities (pain, painful motion, scarring, etc.) have been accurately reflected by the schedular criteria.  Without sufficient evidence reflecting that the Veteran's disability picture is not contemplated by the rating schedule, referral for a determination of whether the Veteran's disability picture requires the assignment of an extraschedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

In sum, the Board finds that the claims for higher initial ratings for right humerus fracture, status post ORIF, and residual scar must be denied.  Although the Veteran submitted statements asserting that the disabilities may have worsened, he failed to report to scheduled examinations without good cause.  Thus, the Board has evaluated the disabilities based on the evidence of record.  See 38 C.F.R. § 3.655.   In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims for higher initial ratings, that doctrine is not applicable.  

See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

An initial evaluation in excess of 10 percent for right humerus fracture, status post ORIF, is denied.

An initial compensable evaluation for residual scar, status post ORIF, is denied



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


